ACCEPTED
                                                                                       03-14-00617-CR
                                                                                               4243543
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 2/23/2015 10:28:15 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00617-CR

NATHANIEL PAUL FOX                        §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §        DISTRICT 2/23/2015
                                                             COURT10:28:15
                                                                        OF AM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS  Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was indicted by a grand jury on March 13, 2013 for the charges of

Murder and Aggravated Assault of a Family or Household Member with a Deadly

Weapon in CR2013-091. Appellant filed his brief on January 22, 2015. The State’s

brief is currently due on February 23, 2015.

                                        II.

      I am handling the appeal for the State in this case. On January 26, 2015, I

filed a brief in cause number 03-14-00584-CR. Around February 9, 2015, I filed a

State’s Supplemental Memorandum and findings of fact and conclusions of law

related to a habeas hearing in CR2010-417. I prepared proposed findings of fact

and conclusions of law for the District Court related to a writ of habeas corpus in

                                         1
cause numbers CR2013-593 and -594, which I submitted around February 17,

2015. I appeared in Court for another habeas corpus hearing related to CR2012-

428 on February 19, 2015. I submitted a brief in appellate cause number 07-15-

00025-CV on February 20, 2015. Additionally, I have assisted other attorneys in

the office by researching various issues that have arisen in their trials and appeals.

While I have reviewed and begun researching Appellant’s brief, I have not yet

been able to complete a significant amount of work on a response, and respectfully

request an extension of 30 days to file the State’s brief in the instant cause. This is

the first extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until March 25, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.



                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008


                                           2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant NATHANIEL PAUL

FOX’s attorney in this matter:

Paul A. Finley
pfinley@reaganburrus.com
Reagan Burrus PLLC
401 Main Plaza, Suite 200
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
efile.txcourts.gov, this 23rd day of February, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3